Citation Nr: 1737698	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

2. Entitlement to service connection for a back disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in March 2016.  A transcript of the proceeding is of record.  The case was remanded by the Board in June 2016 for further development.   

In June 2016, the Board remanded both issues for further development. 

The issue of entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbosacral spinal stenosis with degenerative changes is at least as likely as not causally related to his service-connected left knee disability.



CONCLUSION OF LAW

The criteria for service connection for a lumbosacral spinal stenosis with degenerative changes have been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2016), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. As this decision grants the claim, further discussion of the VCAA is not necessary at this time. 

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Finally, under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

III. Factual Background 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service treatment records (STRs) are devoid of any injuries or complaints regarding the Veteran's right knee or back. His September 1981 discharge report of medical examination indicated that his spine was "normal" and that the Veteran did not have recurrent back pain. 

In May 2007, the Veteran filed a claim for service connection for his right knee and back secondary to his left knee disability. 

In July 2007, the Veteran submitted a statement reporting that he began having pains in his right knee and lower back within the past year. He stated that the pain in both his back and right knee had gotten worse over time.

In September 2007, he had an MRI done by N. G., M.D., Ph.D. (Dr. G.). in August 2007 Dr. G. found that the Veteran had spinal stenosis and degenerative changes and a significant part of his back problem was probably compensatory because of the way he was walking secondary to his knee problems. 

VA medical treatment records dated January 2008 indicate that the Veteran was afforded an X-ray. The report indicated mild spondylotic changes of the lumbar spine are seen as marginal osteophytes minimal subchondral sclerosis and mild narrowing of L1-L2 disc space other disc spaces are relatively preserved and no evidence of spondylolisthesis. 

Treatment records from J. B., M.D. (Dr. B.) dated March 2011, indicate that he Veteran had an arthritic back. 

Treatment records from F. P. M.D.  (Dr. P.) dated June 2012 stated that the Veteran's back was "grossly normal." 

VAMC Cleveland records dated May 2007 contain reports from the Veteran that his knee problems were affecting his back. Records dated March 2012 include an MRI report that states that the Veteran disk disease. They also show moderate to severe bilateral neural foramen compromise from disc osteophytes at the L5-S1 level. Records dated July 2015 and March 2016 contain reports of chronic back pain from the Veteran. 

The Veteran was afforded a VA examination for his back in August 2016. The examiner found that the Veteran's lower back disability was not related to his service-connected right knee. He stated that the disability was considered a lumbar strain and was more likely due to his physical work as a custodian and construction worker. The examiner also stated that the disability may be due to age. 

The examiner provided an addendum opinion in December 2016. The examiner stated that Dr. P. did not have any diagnostic etiology relating the Veteran's lower back issue to his knees. The examiner also stated that he found no etiology between the Veteran's lower back condition and his service-connected left knee or his military service. 

The Veteran was afforded a Board hearing in March 2016. The Veteran stated that his back started giving him problems in September 2006. He reported that by October 2006 he had to take off of work and it took a few months before he was able to return. 

IV. Analysis

The Veteran contends that his current lower back disability was caused by his service-connected left knee disability. 

The Board finds that secondary service-connection is warranted for this issue. 38 C.F.R. § 3.310. As previously stated, the Veteran's left knee disability is currently service-connected and the Veteran's lower back is currently diagnosed disk disease, a lumbar strain, and spine stenosis. 

There are two medical opinions of record regarding a connection between the Veteran's current lower back disability and his service-connected left knee. The first opinion, given by Dr. G. in September 2007, states that significant part of his back disability is probably due to the way he walks secondary to his knee problems.  

The second opinion was given by the August 2016 VA examiner. The examiner stated that there was no evidence of a relation between the Veteran's knee and his back issue. The examiner also provided his own theories as to the etiology of the Veteran's back issue; i.e., his work as a construction worker and custodian, and his age. 

Both opinions provide possible etiologies for the Veteran's lower back disability. Neither directly disputes the other, nor do they provide a particularly persuasive and/or detailed rationale. In considering the evidence of record, the Board finds the evidence to be in relative equipoise in showing that the currently diagnosed lower back disability is at least as likely as not due to the Veteran's service-connected left knee disability. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a lower back disability, to include as secondary to the Veteran's service-connected left knee disability, have been met. The evidence, at a minimum, is in equipoise and gives rise to a reasonable doubt on the matter. 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for lumbosacral spinal stenosis with degenerative changes is granted. 


REMAND

The Veteran claims entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

The Board notes that the medical opinion presented in the August 2016 VA examination report addressing the right knee service connection issue on appeal incompletely addresses the Veteran's theory of secondary service connection. The August 2016 VA examination report VA medical opinion only addresses the causation aspect of secondary service connection, and does not address the aggravation aspect, with respect to the right knee service connection claim on appeal. 38 C.F.R. § 3.310. The United States Court of Appeals for Veterans Claims (Court) held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation." Allen v. Brown, 7 Vet. App. 439, 449   (1995). It does not appear that the August 2016 VA examiner's use of the phrasing "I cannot objectify his left knee condition as being the reason [for his right knee condition]," encompasses consideration of aggravation any more clearly than the Court's disapproved example. The December 2016 addendum opinion also does not mention secondary service connection. Thus, the Board finds that a remand is warranted to fulfill VA's duty to assist by obtaining an adequate medical opinion that clearly contemplates the Veteran's claim that his right knee disability has been aggravated by his service-connected left knee disability. Once VA undertakes an effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303   (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any updated treatment records with respect to the right knee.

2.  Please arrange for a supplemental medical opinion (with examination only if deemed necessary by the opinion provider) to address the question of aggravation. The Veteran's claims-file must be reviewed by the opinion provider. Based on review of the record, the opinion provider should respond to the following:

(a) For the Veteran's right knee disability, is it at least as likely as not (a 50% or greater probability) that such disability was aggravated (worsened in any degree of severity) by his service-connected left knee disability. 

(b)  If the opinion is to the effect that the service-connected left knee disability aggravated a right knee disability, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation,  indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The opinion provider must explain the rationale for all opinions provided.

3. Then readjudicate the claim on appeal. If it remains denied, please issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


